ON MOTION FOR REHEARING
PER CURIAM.
The State has filed a motion for rehearing contending that we failed to consider the harmless error doctrine in reversing the trial court for failure to instruct on maximum and minimum penalties as required by Tascano v. State, 393 So.2d 540 (Fla.1980).
From our interpretation of the Tascano ruling, in conjunction with Justice Alderman’s dissent in that case, the trial court’s error in this respect cannot be considered harmless. However, as requested by appel-lee, we certify to the Supreme Court of Florida the following question is of great public importance:
Does the harmless error doctrine, as enunciated by § 59.041, Florida Statutes (1979), apply to refusal of the trial court to instruct on the maximum and minimum sentences which may be imposed for the offense for which the accused is then on trial pursuant to Florida Rule of Criminal Procedure 3.390(a)?
The motion for rehearing is denied.
ROBERT P. SMITH, Jr., C. J., and LARY G. SMITH, and JOANOS, JJ., concur.